Citation Nr: 1420443	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to November 1981. 

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for tinnitus, while granting him service connection for three separate disabilities including bilateral hearing loss. 

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in July 2012.  A copy of the hearing transcript has been associated with the claims folder.

FINDING OF FACT

The Veteran's tinnitus was at least as likely as not incurred during his period of service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  Thus, the Board will proceed to decide the appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran alleges that his tinnitus is related to his active duty service.  Specifically, he attributes the condition to acoustic trauma experienced while serving as an aircrew egress systems mechanic, which exposed him to loud noise on the flight line.  The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  The Board also finds that he likely suffered noise exposure as alleged, as his Report of Transfer or Discharge (DD Form 2214) confirms his military occupational specialty (MOS) as an aircraft mechanic.  Additionally, he went into further detail about the type of acoustic trauma suffered at his July 2012 hearing, where he described constant exposure to noise emanating from the aircrafts.  His claim of noise exposure is further bolstered by an in-service worsening of his hearing as shown by his service treatment records, culminating with a diagnosis of high frequency hearing loss in February 1978 and confirmed at his separation examination in August 1981.  The Board finds the Veteran's statements of acoustic trauma competent and credible and thus, concedes that he experienced such trauma in-service.  

The sole remaining question is whether the Veteran's current tinnitus is related to in-service noise exposure.  He had a VA examination in March 2009 to provide an opinion on this question.  However, the examiner indicated that the Veteran reported his tinnitus began in childhood.  Relying on this belief, the examiner opined that the condition was not caused or aggravated by his active service.  

At his hearing, the Veteran denied ever saying that tinnitus began in childhood and believed there was a misunderstanding at the examination.  There is nothing in the record besides the examiner's report that indicates tinnitus began in childhood.  The Veteran's December 1970 pre-induction examination did not report he suffered from any tinnitus.  

The Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

The Board finds that the Veteran has provided competent and credible lay testimony with respect to having been exposed to loud noise in the military and having ringing in his ears in service which has continued after his period of service.  While a negative medical opinion exists, the Board concludes that it is likely inaccurate because it was premised on an inaccurate factual predicate-namely, that the tinnitus began in childhood.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  As stated above, tinnitus was not noted upon his entrance to service and thus, the Veteran was presumptively sound with regards to this condition.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is at least as likely as not related to service.  Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


